Case: 12-1663   Document: 23    Page: 1   Filed: 11/08/2012




          NOTE: This order is nonprecedential.

  muiteb ~tate1t ~ourt of ~peaI1t
      for tbe jfeberaI ~irtuit

   IN RE GERALD M. BENSON AND KENNETH L.
                   SMITH


                      2012-1663
                (Serial No. 09/515,978)


    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board.



   IN RE GERALD M. BENSON AND KENNETH L.
                   SMITH


                      2012-1664
                (Serial No. 111061,327)


    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board.


                      ORDER
Case: 12-1663       Document: 23     Page: 2    Filed: 11/08/2012




IN RE GERALD BENSON                                          2

   Upon consideration of correspondence from David J.
Kappos, Director of the United States Patent and Trade-
mark Office regarding the case caption,

      IT Is ORDERED THAT:

      The revised official caption is reflected above.

                                      FOR THE COURT



                                      lsI Jan Horbaly
                                      Jan Horbaly
                                      Clerk
s26